DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 5-6, filed February 18th, 2022, with respect to the rejection of claims 1-2 and 5-6 under 35 U.S.C. 103 if Grace et al. (US 2010/0145342) in view of Grace et al. (US 5,302,234) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young (US 2014/0276852).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (US 2010/0145342) hereinafter Grace ’10 in view of Grace et al. (US 5,302,234) hereinafter Grace ‘234 in view of Young (US 2014/0276852).
Regarding claim 1, Grace ’10 disclose, a  method of manufacturing an orthopedic surgical instrument, the method comprising forming a plurality of blanks (¶36 in view of ¶43) including a plurality of stenciled shapes (¶43), forming a shell (figure 3) from the blank (¶17, ¶35-37), the shell including a convex outer surface (see figure below) and a plurality of flanges (55’s and/or 55’s, figure 3) extending outwardly from the convex outer surface (figures 2, 4), each flange including at least one of the plurality of stenciled shapes (figure 3), and applying a chemical etch (¶40-41) to the stenciled shapes to form a cutting tooth and a cutting edge in each one of the flanges (¶40-41).
 	Grace ’10 discloses that the orthopedic surgical instrument for reaming a patient’s acetabulum (see Abstract) may be “generally hemispherical in shape” ¶30, but fails to expressly teach or disclose that the instrument is in fact, a hemisphere.
 	Grace ‘324 teach a method of manufacturing an orthopedic surgical instrument (figures 4-7 and 11), using chemical etching (see Abstract, column 4, lines 60-67), wherein the surgical instrument can have various shapes and configurations including being hemispherical in shape (figure 7, column 7, lines 26-27), wherein the hemispherical shell has a convex outer surface (85, figure 7) for reaming a patient’s acetabulum.  
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the “generally hemispherical” shape of Grace ’10’s reamer to be hemispherical in shape as taught by Grace ‘234, as it is a known alternative shape used in reaming a patient’s acetabulum for acceptance of a prosthesis.    	Additionally, Grace ’10 disclose the plurality of blanks are formed from a single sheet (¶43).  However, the process of forming the blanks is disclosed as to being stamping and not chemically-etching the sheet.
 	Young discloses a method of manufacturing an orthopaedic surgical instrument which includes the step of chemically-etching (¶32-33, ¶57) or alternatively stamping (¶32) a sheet (10, figure 2, ¶32-33, ¶57) a plurality of blanks (12A-18c) .  The process of chemically-etching as the costs of tooling are higher than those of chemically-etching along with etching being relatively simple while allowing for more complex shapes and profiles to be manufactured to improve the cutting profile of the tool (¶57).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have replaced the step of stamping to forming the plurality of blanks for the step of chemically-etching as Young teaches they are equivalent processes for forming a plurality of blanks from a single sheet of material (¶32-33) and chemically-etching has the added benefits of being less expensive than typical tooling processes, is relatively simple allowing for more complex shapes and profiles to be manufactured to improve the cutting profile of the tool.
 	Regarding claim 2, Grace ’10 in view of Grace ‘234 disclose each blank of the plurality of blanks comprises a circular body (figure 7 of Grace ‘324) and a flange (55 and/or 57, figure 3, Grace ’10) coupled to the circular body (when modified to be hemispherical in view of Grace ‘234) and having a plurality of notches (see figure below) formed therein. 	Regarding claim 5, Grace ’10 discloses chemically-etching the hemispherical .
  
 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (US 2010/0145342) hereinafter Grace ’10 in view of Grace et al. (US 5,302,234) hereinafter Grace ‘234 and Young (US 2014/0276852) in further view of Lawrynowicz et al. (US 2014/022158).
 	Regarding claim 4, Grace ’10 in view of Grace ‘234 and Young disclose the claimed invention except for forming the hemispherical shell from the bank by hydroforming.
 	Lawrynowicz et al. teach the process of hydroforming (¶26-27) to create a hemispherical shell (16, figure 2) as hydroforming is known and useful process for imparting a complex three-dimensional shape into metal (¶26).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed the hemispherical metal shell of Grace ’10 as modified in view of Grace ‘234 and Young by hydroforming as Lawrynowicz et al. teach that hydroforming is known and useful process for imparting a complex three-dimensional shape, e.g. hemisphere, into metal. 

Allowable Subject Matter
Claims 3 and 7-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.